Allowable Subject Matter
Claims 1, 3-10, and 12-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
The present invention features:
directory processing method, comprising: receiving, by a first data node, a first request sent by a second data node, wherein the first request is used to indicate that the second data node requests to read first data in a first physical address, wherein the first physical address comprises tag information, index information, and first associated address information,
Related prior art includes:
US 2004/0148472 (Barroso et al) teaching multi-processor nodes with input/output nodes collectively comprising nodes of the system; each node of the processor nodes and the input/output nodes includes: a directory including a respective entry associated with each respective memory line of information stored in the local memory subsystem of the node, the entry including an identification field for identifying a subset of the system nodes caching the memory line of information, and logic configuring identification field of each directory entry to comprise a plurality of bits at associated positions within the identification field and the logic associating with each respective bit of the identification field one or more nodes of the plurality of nodes.

[0089]    In addition, a quantity of bits occupied by the first associated address information in the first physical address is related to N: Because the first associated address information needs to indicate the first memory address in the N memory addresses, the quantity of bits occupied by the first associated address information needs to be capable of distinguishing the N memory addresses. For example, when N is 4, the quantity of bits occupied by the first associated address information is at least 2; and when N is 9, the quantity of bits occupied by the first associated address information is at least 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136